     Case 1:19-cv-00882-LJO-SKO Document 1 Filed 06/27/19 Page 1 of 4




1    Michael R. Reynolds, Esq. (Bar No. 100126)
     Damon M Thurston, Esq. (Bar No. 186861)
2
     RANKIN, SPROAT, MIRES, REYNOLDS, SHUEY & MINTZ
3    A Professional Corporation
     2030 Franklin Street, Sixth Floor
4    Oakland, CA 94612
     Tel: (510) 465-3922 – Fax: (510) 452-3006
5    Email: Reynolds@rankinlaw.com; thurston@rankinlaw.com
6
     Attorneys for Defendant, BOBST, NORTH AMERICA, INC.
7    Formerly known as BOBST GROUP NORTH AMERICA, INC.

8                                 UNITED STATES DISTRICT COURT
9                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
10
     MICHAEL HERNANDEZ and BECKY                         Case Number: ________________
11   HERNANDEZ,
                                                         Case Assigned for All Purposes to:
12                 Plaintiff,                            The Honorable ____________
                                                         Courtroom __,
13
     vs.
                                                         NOTICE OF REMOVAL OF ACTION
14                                                       UNDER 28 U.S.C. §1441(B) - DIVERSITY
     BOBST GROUP NORTH AMERICA, INC.,
15   and DOES 1 to 50,
                                                         [Filed concurrently with Civil Cover Sheet and
                                                         Certificate of Service of Notice]
16               Defendants.
17   ____________________________________/

18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

19          PLEASE TAKE NOTICE that defendant BOBST, NORTH AMERICA, INC.
20   Formerly known as BOBST GROUP NORTH AMERICA (“BOBST N.A.”) hereby removes to
21
     this Court the state court action described below pursuant to Rule 11 of the Federal Rules of
22
     Civil Procedure, on the following grounds.
23
            1.      On April 2, 2019, an action was commenced in the Superior Court of the State of
24

25   California in and for the County of Stanislaus, entitled MICHAEL HERNANDEZ; and BECKY

26   HERNANDEZ, Plaintiffs, v. BOBST GROUP NORTH AMERICA, INC.; and DOES 1 to 50,
27   Defendants; Case No. CV-19-001908. A copy of the Complaint is attached hereto as Exhibit
28
     “A.” The Complaint asserts claims for strict product liability and negligence. Plaintiffs’
     Notice of Removal of Action Under 28 U.S.C. §1441(B) - Diversity 1                 (Case Number)
     Case 1:19-cv-00882-LJO-SKO Document 1 Filed 06/27/19 Page 2 of 4




1    Complaint for Damages alleges that the Plaintiff, MICHAEL HERNANDEZ, was injured while
2
     using a box-folding machine manufactured, designed, sold, installed and/or maintained by
3
     BOBST N.A. on November 1, 2017, while working at Pacific Southwest Container, Inc., in
4
     Modesto, California.
5
6             2.       The first date upon which defendant BOBST N.A. received a copy of said

7    Complaint was on May 28, 2019, when it was served in Roseland, New Jersey with a copy of the

8    Complaint (Exhibit “A”) and a summons from the state court. A copy of the Summons is
9    attached hereto as Exhibit “B.” This Notice of Removal is the first paper or pleading that any of
10
     the defendants have filed in this action. Pursuant to 28 U.S.C. § 1446(b), this petition is being
11
     timely filed with this Court within 30 days after proper service of the Complaint upon BOBST
12
     N.A. (i.e., within 30 days of May 28, 2019).
13

14            3.       Jurisdiction: 28 U.S.C. § 1332(a)(1) provides district courts with original

15   jurisdiction of all civil actions where the matter in controversy exceeds $75,000 and is between
16   citizens of different states. Pursuant to 28 U.S.C. § 1446(c) (2) (A), removal is proper on the
17
     basis of diversity of citizenship because the amount in controversy exceeds $75,000. In this civil
18
     action this Court has original jurisdiction under 28 U.S.C. §1332, and is one which may be
19
     removed to this Court by Defendant pursuant to the provisions of 28 U.S.C. § 1446(b), in that it
20
21   is a civil action between citizens of different states (See, Exhibit “A”, at ¶6) and the matter in

22   controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

23            4.       Diversity: On its face, the Complaint reflects a complete diversity of citizenship
24
     exists in that Plaintiffs MICHAEL HERNANDEZ, and BECKY HERNANDEZ are citizens of
25
     the State of California and Defendant BOBST N.A. is a corporation incorporated under the laws
26
     of the State of New Jersey. (See Exhibit “A”, at ¶¶ 6 and 7). Pursuant to 28 U.S.C. § 1441(b) (1)
27

28   the citizenship of fictitious defendants DOES 1 to 50 shall be disregarded.

     Notice of Removal of Action Under 28 U.S.C. §1441(B) - Diversity   2                  (Case Number)
     Case 1:19-cv-00882-LJO-SKO Document 1 Filed 06/27/19 Page 3 of 4




1             5.       Amount in Controversy: The Plaintiffs, MICHAEL HERNANDEZ and BECKY
2
     HERNANDEZ, allege that the amount in controversy is unlimited and exceeds $25,000 in
3
     compensatory damages. Further, they seek exemplary damages and, pursuant to California Code
4
     of Civil Procedure § 425.10(b), but do not specify the amount sought. On its face however, the
5
6    Complaint asserts that plaintiff, MICHAEL HERNANDEZ, was seriously injured while using a

7    box-folding machine manufactured, designed, sold, installed and/or maintained by Defendant

8    BOBST N.A. while working at Pacific Southwest Container, Inc., in Modesto, California. It
9    alleges he sustained “crushing and de-gloving injuries to his hand and fingers.” (See, Exhibit
10
     “A” at ¶ 2). 28 U.S.C. § 1332(a)(1) provides district courts with original jurisdiction of all civil
11
     actions where the matter in controversy exceeds $75,000 and is between citizens of different
12
     states. The nature of the injuries alleged, (as well as a review of prior jury verdicts both in the
13

14   Ninth Circuit and California State Courts) establishes that the amount in controversy exceeds

15   $75,000. Contemporaneous with this Notice of Removal, Defendant has served a Request for
16   Statement of Damages, the response to which is anticipated to confirm the foregoing as to the
17
     amount in controversy.
18
              6.       Venue: Venue of this removal is proper under 28 U.S.C. § 1441(a) because this
19
     court is the United States District Court for the district corresponding to the place where the state
20
21   court action was pending.

22            7.       As required by 28 U.S.C. § 1446 (a), attached as Exhibits “A” and “B” are copies

23   of all process, pleadings, and orders served upon BOBST N.A. in the removed case.
24
              8.       Notice: Written notice of the filing of this notice will be given to the Plaintiffs
25
     and filed with the Clerk of the Superior Court of the State of California in the County of
26
     Stanislaus.
27

28   ///

     Notice of Removal of Action Under 28 U.S.C. §1441(B) - Diversity   3                     (Case Number)
     Case 1:19-cv-00882-LJO-SKO Document 1 Filed 06/27/19 Page 4 of 4




1             9.       BOBST N.A. is the only defendant to have appeared in this case. The Plaintiffs
2
     have not specifically named any other Defendants and BOBST N.A. cannot obtain the consent of
3
     Defendants sued under fictitious names.
4
              WHEREFORE, the Defendant, BOBST, N. A., INC., a New Jersey corporation formerly
5
6    known as BOBST GROUP NORTH AMERICA, INC., respectfully requests that the United

7    States District Court for the Eastern District of California – Fresno Division accept this Notice of

8    Removal and that it assume jurisdiction of this action and issue such orders and processes as may
9    be necessary to bring before it all parties necessary for the trial.
10
     Dated: June 27, 2019.                                       RANKIN, SPROAT, MIRES,
11                                                               REYNOLDS, SHUEY & MINTZ

12                                                                    /s/ Michael R. Reynolds
                                                                 By:______________________________
13
                                                                     MICHAEL R. REYNOLDS
14                                                                   DAMON M. THURSTON
                                                                     Attorneys for Defendant,
15                                                                   BOBST GROUP NORTH AMERICA,
                                                                     INC.
16

17
18

19

20
21

22

23
24

25

26
27

28

     Notice of Removal of Action Under 28 U.S.C. §1441(B) - Diversity   4                 (Case Number)
